DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit” claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification in the patent application publication US 2021/0185181 shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0081] From the operating unit 400, the CPU 401 acquires a signal that indicates which reading mode between the ADF reading and the original table reading is selected by the user (Step S501). Ina case where the ADF reading is selected by the user, the CPU 401 operates in the first reading mode. In a case where the original table reading is selected by the user, the CPU 401 operates in the second reading mode. FIG. 6A is an exemplary illustration of an operation screen 700a at the time of selecting the reading mode. The CPU 401 displays the operation screen 700a on the display of the operating unit 400. On the operation screen 700a, a button 701a allowing selection of the ADF reading and a button 701b allowing selection of the original table reading are displayed. The user selects any one of the button 701a and the button 701b through the operating unit 400, to thereby select the reading mode. From the operating unit 400, the CPU 401 acquires a signal indicating the selected reading mode.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura (US 2017/0054878).

Regarding claim 1, Takemura teaches an information processing apparatus configured to communicate with an image forming apparatus (print system; ¶¶ 0057-0060 Fig. 3), the image forming apparatus including a document feeder configured to convey (sheet feeding process mechanism; ¶¶ 0042-0043 Fig. 1), in order to read an original on an original tray, the original on the tray, the image forming apparatus being configured to form an image on a sheet based on a result of reading the original (copy; ¶¶ 0050-0054 Figs. 1 and 2), the information processing apparatus comprising: 
an acquisition unit configured to acquire user instruction information about types of calibration selected from among a plurality of types of calibration for adjusting a quality of an image to be formed by the image forming apparatus (calibration mode screen; ¶ 0119 Figs. 2 and 15C); and 
a controller configured to (CPU 313; ¶ 0058 Fig. 3): 
determine test charts to be created by the image forming apparatus based on the user instruction information (outputs measurement image data for forming a test chart; ¶ 0083, ¶ 0085, ¶ 0087); 

control, in a case where the execution instruction is received, the image forming apparatus to create the test charts in succession (form test forms; ¶ 0120 Fig. 14A S301, ¶ 0126 Fig. 14A S311, and ¶ 0133 Fig. 14B S321),
 wherein the image forming apparatus is configured to control the document feeder to convey the test charts (convey test form image; ¶ 0121-0122 Fig. 14A S302-S303, ¶ 0127 Fig. 14A S312-S313, ¶¶ 0050-0052 Fig. 1, and ¶ 0135 Fig. 14B S322-S323), and 
wherein the image forming apparatus is configured to control adjustment factors for adjusting the quality of the image to be formed (calculate and send correction instructions; ¶¶ 0124-0125 Fig. 14A S306-S307, ¶¶ 0130-0132 Fig. 14A S316-S318, and ¶¶ 0137-0138 Fig. 14B S326-S327), based on results of reading the test charts (send senor results; ¶ 0123 Fig. 14A S305, ¶ 0129 Fig. 14A S315, and ¶ 0136 Fig. 14B S325).

Regarding claim 3, Takemura teaches the information processing apparatus according to claim 1, wherein the plurality of types of calibration include first tone correction for correcting tone characteristics of an image to be formed based on image data, for which halftone processing of a first type is executed (tone correction for 1/16 colors; ¶¶ 0126-0132 Fig. 14A-14B S311-S319), and second tone correction for adjusting tone characteristics of an image to be formed based on image data, for which 

Regarding claim 5, Takemura teaches the information processing apparatus according to claim 1, wherein the plurality of types of calibration include maximum density adjustment for adjusting a maximum density of an image to be formed (maximum density correction; ¶¶ 0118-0125 Fig. 14A S301-S308), and tone correction for correcting tone characteristics of an image to be formed (tone correction; ¶¶ 0118-0119 and ¶¶ 0126-0132 Fig. 14A-14B S311-S319), and wherein the controller is configured to avoid, in a case where both of the maximum density adjustment and the tone correction are selected, despite reception of the execution instruction, creation of a test chart for the tone correction until reading of a test chart for the maximum density adjustment is completed (maximum density correction before tone correction; ¶¶ 0118-0132 Figs. 14A-14B).

Regarding claim 6, Takemura teaches the information processing apparatus according to claim 1, wherein the acquisition unit includes a display configured to display a screen on which types of calibration to be executed by the image forming apparatus are selectable from among the plurality of types of calibration (calibration mode selection screen; ¶ 0119 Figs. 2 and 15C).



Claims 9, 11, 14, 16, and 17 recite similar limitations as claims 1, 3, and 5-7. Thus, arguments similar to that presented above for claims 1, 3, 5-7 are equally applicable to claims 9, 11, 14, 16, and 17.

Regarding claim 12, Takemura teaches the image forming apparatus according to claim 9, wherein the controller is configured to execute halftone processing on image data, and convert the image data based on a conversion condition that corresponds to a type of the halftone processing (¶ 0085), wherein the plurality of types of calibration include first calibration for generating a first conversion condition, which corresponds to halftone processing of a first type, based on a result of reading a first test chart, and second calibration for generating a second conversion condition, which corresponds to halftone processing of a second type, based on a result of reading a second test chart (16 images for measurements; ¶ 0085, ¶¶ 0126-0132 Fig. 14A-14B S311-S319), and wherein the image forming unit is configured to form the image on the sheet based on the converted image data (¶ 0085).

Regarding claim 15, Takemura teaches the image forming apparatus according to claim 9, wherein the controller is configured to convert image data based on a . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura as applied to claims 1 and 9 above, and further in view of Saito et al. (US 2019/0101857, cited in IDS filed 12/9/20).

Regarding claim 2, Takemura teaches the information processing apparatus according to claim 1, wherein the plurality of types of calibration include first calibration for adjusting tone characteristics of an image to be formed (tone correction; ¶¶ 0126-
However, Saito teaches third calibration for adjusting geometric characteristics of an image to be formed (printing position adjustment; ¶ 0034).
 Takemura and Saito are in the same field of endeavor of an image forming apparatus that performs a plurality of calibrations. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Takemura to also calibrate geometric characteristics of an image to be formed as taught by Saito. The combination improves the apparatus by providing additional adjustments to improve image formation.

Regarding claim 4, Takemura teaches the information processing apparatus according to claim 1, but does not explicitly teach wherein the plurality of types of calibration include calibration for controlling an adjustment factor without forming a test chart.
However, Saito teaches wherein the plurality of types of calibration include calibration for controlling an adjustment factor without forming a test chart (calibration with stock database; ¶ 0055 Fig. 12).
The motivation applied in claim 2 is incorporated herein.



However, Saito teaches wherein the controller is further configured to select types of sheets to be used to create the test charts (stock setting; ¶ 0044 Fig. 8 and ¶ 0055 Fig. 12).
Takemura and Saito are in the same field of endeavor of an image forming apparatus that performs a plurality of calibrations. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Takemura to to select types of sheets to be used to create the test charts as taught by Saito. The combination improves the apparatus by providing additional adjustments to improve image formation.

Claims 10, 13, and 18 recite similar limitations as claims 2, 4, and 8. Thus, arguments similar to that presented above for claims 2, 4, and 8 are equally applicable to claims 10, 13, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Nakashio (US 2014/0313529) teaches an image forming apparatus that performs different kinds of calibrations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.